Title: From James Madison to Jean-Augustin Ernouf, 15 October 1804
From: Madison, James
To: Ernouf, Jean-Augustin


Letter not found. 15 October 1804. Calendared in the index to the State Department notes to foreign legations as regarding “the situation of the officers & crews of the ship Hopewell & Brig Rockland” (DNA: RG 59, Notes to Foreign Ministers and Consuls, vol. 1). For the seizure of the Hopewell and Rockland, see George Barnewall to JM, 6 Sept. 1804. On 16 Oct. 1804 State Department clerk Bernard Smith wrote to Gen. James Ross at Lancaster, Pennsylvania, and George Barnewall at New York conveying JM’s request that his letter to Ernouf, the governor-general of Guadeloupe, be detained until further notice, owing to newspaper reports that the men had been released (DNA: RG 59, DL, vol. 14).
